Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 7, 9, 10, 11, 12, 17, 18, and 20 are rejected under 35 USC 102(a)(1) as being anticipated by Patrick US 2011/0234445.
  
     As to claims 1 and 10 and 17, Patrick teaches an active reflector device and method and means for generating (see abstract) comprising: an amplifier that amplifies/amplifying a receive signal to generate a transmit signal, the transmit signal interfering with the receive signal (esp. c.f. [0007]); and an adjustable phase shifter that modifies a transmit signal phase relative to the receive signal phase to inhibit/inhibiting oscillation (esp. c.f. [0008]).As to claims 2 and 11 and 18, Patrick teaches device/method of claim 1/10/17, further comprising: a controller that tests a range of settings of the adjustable phase shifter/wherein the inhibiting includes testing a range of settings for the shifter that performs said modifying (esp. c.f. claim 3 and [0073, 0076, 0101, 0108]).As to claims 3 and 12, Patrick teaches the device/method of claim 2/11, wherein for each of the settings tested, the controller determines whether an oscillation indicator exceeds a threshold (esp. c.f. [0008, 0066-0067, 0082, 0109]).

As to claim 7, Patrick teaches the active reflector of claim 3, wherein the phase setting is selected for optimal stability and reflection gain (esp. c.f. 0008, 0064, 0066-0067, 0082, 0109]). N.B., the requisite degree of “optimal” isn’t specified so a generic stability and gain that is inherent to the reflector of Patrick suffices. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    

As to claim 9 and 20, Patrick teaches the active reflector of claim 1/17, further comprising a modulator that modifies the receive signal before or after amplification by the amplifier (see [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, and 13-16 and 19 are rejected under 35 USC 103(a) as being unpatentable over Patrick, of record. 
As to claims 4 and 13, Patrick teaches the device/method of claim 3/11, wherein the controller selects a central setting in the range if the oscillation indicator remains below the threshold during the test (esp. c.f. [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a central setting, please N.B., selecting a setting is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 5 and 14, Patrick teaches the device/method claim 3/11, wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that provides a phase margin above a specified minimum (esp. c.f. [0008, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that provides a phase margin, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 6 and 15, Patrick teaches the device/method of claim 3/11, wherein the range is greater than 180.degree., and wherein if the oscillation indicator exceeds the threshold, the controller selects a setting that maximizes the phase margin threshold (esp. c.f. [0008, 0064, 0066-0067, 0082, 0109]). Alternatively, assuming Patrick doesn’t expressly teach selecting a setting that maximizes the margin threshold, please N.B., selecting a setting as recited is one of many routine ways of operating or using a controller and would have been obvious to modulate to adapt to the system of Patrick. Further, the applicant is respectfully advised that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, the selection of the setting doesn’t appear to connote any specific structure or structural cooperative relationship and as such the reference is considered to read upon the claim.    As to claim 8 and 16 and 19, Patrick teaches the device/method of claim 3/11/17. Patrick doesn’t expressly teach wherein the oscillation indicator is a power level of the receive signal. However, the oscillation indicator as a power level of the receive signal is a routine setting well-known in the art. It would have been obvious to modify Patrick by adapting the oscillation indicator as a power level of the receive signal as a routine configuration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/Bo Fan/
Examiner, Art Unit 3646